NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RAYMOND K. ASARE, a.k.a Raymond                  No. 11-71083
Asare,
                                                 Agency No. A096-396-374
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Raymond K. Asare, a native and citizen of Ghana, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, Vasquez de Alcantar v.

Holder, 645 F.3d 1097, 1099 (9th Cir. 2011), and we deny in part and dismiss in

part the petition for review.

      The BIA correctly determined that Asare is removable under 8 U.S.C.

§ 1227(a)(2)(A)(ii) on the basis of his two convictions for petty theft with prior

convictions of theft, in violation of California Penal Code § 666. See United States

v. Esparza-Ponce, 193 F.3d 1133, 136-37 (9th Cir. 1999) (petty theft is a crime

involving moral turpitude).

      The BIA correctly determined that Asare is ineligible for cancellation of

removal because he was served with a Notice to Appear in March 2010, less than

seven years after his admission to the United States in July 2003. See 8 U.S.C.

§ 1229b(a)(2) (applicant must establish seven years of continuous residence after

admission), (d)(1)(A) (period of residence ends with service of Notice to Appear).

      To the extent Asare challenges the IJ’s denial of his application for asylum,

we lack jurisdiction to consider his challenge because he did not exhaust it before

the BIA. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc)

(issues not argued in a petitioner’s BIA appeal brief are unexhausted, and the court

lacks jurisdiction to consider them).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                   11-71083